[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff seeks to recover for personal injuries she claims to have suffered as the result of a defective stair tread giving way under her weight, causing her left foot and leg to fall through the broken area. This accident occurred on July 29, 1999.
The defendant was defaulted for failing to appear and the court took this matter as a hearing in damages. CT Page 6504
The bulk of the plaintiffs claimed medical expenses rose out of the treatment by a chiropractor, Kathleen Barone. In her two reports filed by the plaintiff as part of her Exhibit A, there is reference to a motor vehicle accident involving this plaintiff which occurred on July 19, 1999. The reports conclude by stating that the treatment was addressed to injuries incurred in and the direct result of that accident. That being the case, the court cannot consider these bills and reports as being attributable to the July 29, 1999 episode.
If this circumstance was the result of an internal error in the treater's office, the court will entertain a motion to reopen and present additional evidence. However, this will require the personal appearance of Dr. Barone so that the court can hear the explanation as to any claimed error.
The plaintiff was also treated at the Yale-New Haven Hospital emergency room and incurred bills totaling $399. There, her injury was diagnosed as a left ankle sprain.
The court concludes that a fair and reasonable award of damages is $2,200, with $399 being economic damages and the balance non-economic damages.
____________________________ Anthony V. DeMayo, J.T.R.